Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.	

DETAILED ACTION

1.   Applicant’s election of Group I, the antigen of Claim 9 (SEQ ID NO:6), the optional steps of Claims 10, 22, and 30, and the immune modulating agent: anti-CD-20, without traverse, filed 1/11/21, is acknowledged. 

Applicant argues a lack of search burden.

Examination requires both search and consideration.  As the non-elected Group has been considered to be patentably distinct, a burden of search and consideration has been adequately established. 

The requirement is still deemed proper and is therefore made FINAL.

Claim 5-8, 13, 14, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions or species.

Claims 1-4, 9-12, 22-28 and 30 are under examination. 

2.   This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before the application can be examined under 35 U.S.C. §§ 131 and 132.  Specifically, the first page of the specification must disclose a Reference to the Sequence Listing.  Additionally, all priority documents must be listed at line <150> and priority dates listed at line <151>.
 
3.   The specification is objected to.  Dozens of improperly capitalized words have been found throughout the specification, e.g., “Multiple Sclerosis” at page 1, “T-Cell” at page 4, “B-Cell” at page 7, and "Protein” at page 13, etc.

NOTE: this is not an exhaustive list.	Applicant is required to correct all capitalization errors in response to this Office action.

4.   Claim 1-4, 9-12, 22-28 and 30 are objected to: 
	A) Acronyms, e.g., “CNS”, must be recited in whole at their first usage. 

5.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.   Claims 1-4, 9-12, 22-28 and 30 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) In Claims 1 and 10, it is unclear what is encompassed by the term  “cell liquor”; the term is not found in PubMed and a Google search refers to a 50% sodium hydroxide solution which does not fit the context of the claim.  Accordingly, the metes and bounds cannot be determined,  
	B) In Claims 11 and 24-26, the “immune modulating agent” has no antecedent basis in the claims from which they depend,
C) In Claims 22 and 23, the “direct B cell test in vitro” and  has no antecedent basis in Claim 1.

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 1-4, 9-12, 22-28 and 30 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification provides insufficient evidence that the claimed method would function as claimed.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

A review of independent Claim 1 reveals that the method would not result in the production and detection of a central nervous system antigen (CNS) as claimed.  First note that the elected species of CNS antigen is the peptide of SEQ ID NO:6 is merely an 8 amino acid linker.  It is not a CNS antigen.  Second, the “whole brain lysate” of step b) would comprise numerous antigens in addition to CNS antigens.  The skilled artisan performing the claimed method would have known that the “whole brain lysate” of the claim would comprise many antigens other than CNS-specific antigens.  Such is evidenced by Claim 4 which tells the skilled artisan that CNS tissue (which obviously would comprise a component of the “whole brain lysate”) also contains PBMCs which clearly are not CNS-specific antigens but to which antibodies might be produced.  Again, the skilled artisan would have no way of knowing if any antibodies produced, bound, and detected were directed to a CNS antigen, or any other antigen, found in the lysate.  Also consider step c), neither the “CNS cells” nor the “cell liquor” of the step would be capable of producing antibodies.  Finally note that in step e) an antibody is (affirmatively) detected regardless of what happens in steps 
a)-d) (there is no “if” type clause).  Clearly, such is not certain.

Regarding Claim 10, said claim suffers essentially the same deficiencies of Claim 1, but it is noted that step f) does contain an “if”, even though step e) does not, i.e., an antibody is (affirmatively) detected regardless of what happens in steps 
a)-d).

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the quantity of experimentation necessary, the lack of sufficient guidance in the specification, and the unpredictability of the art, it would take undue trials and errors to practice (use) the claimed invention.

9.   Claims 1-4, 9-12, 22-28 and 30 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for: 
a) The method of Claims 1 and 10 employing “CNS cells” and “cell liquor”.  The terms are not found in the specification.
b) The entire method of Claim 22 comprising a combination of an indirect B cell assay and a direct B cell assay.
c) The diagnosis and treatment methods of a patient with “clinically definite MS” of Claim 22.
d) The diagnosis and treatment methods of a patient with “remitting relapsing MS” of Claim 23.
e) The diagnosis and treatment methods of a patient with “clinically isolated syndrome” of Claim 24.
f) The entire method of Claim 30 comprising a combination of a first and second cell culture.

Applicant has cited no support for any of the new claim limitations.

10.  Claims 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claims are considered to encompass a claim directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that subjects at risk of (CIS), or having MS, comprise a certain detectable antibody levels.  Under Step 2A, prong 2, the claims do not integrate this natural phenomena into practical applications.  The claims do not rely on or use the judicial exceptions; they do not act on the information obtained from the laws of nature.

Under final Step 2B the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims.  The additional elements comprise no more than routine cell culture and assays (e.g., ELISA) and mental determining steps.  Note that even the treatment is conditional, no CIS or MS, no treatment.  Thus, in some instances the claims fail to even comprise a treatment step.

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it" (or generic “and treat”).  As set forth in the decision:
,“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

11.  U.S. Patent No. 8,673,293 comprises the most relevant prior art.  The reference is silent, however, regarding the specific antibody production methods of the claims nor the elected species of linker peptide.  



12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 2/22/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644